DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for production, but, the claim is written like a product claim and the method steps are not positively recited. Therefore, it is unclear what method/process Applicant is intending to encompass. The scope is thus unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Bendel ‘705 (US 9,168,705).
Re Claim 1, Bendel ‘705 discloses a method of introducing a rotor blade spar cap 5 into a rotor blade shell 4 for a rotor blade of a wind energy installation, which rotor blade has a rotor blade longitudinal axis which extends from a rotor blade root 1 to a rotor blade tip (Fig. 1), wherein at least two strip-shaped spar cap elements 24, 25, 26 are arranged on at least one substantially flat spar cap forming surface of a spar cap mold 16 (Fig. 6), wherein the at least one spar cap forming surface extends along a longitudinal direction of the spar cap mold which corresponds to the longitudinal axis of the rotor blade, the spar cap elements which are arranged on the at least one spar cap forming surface are connected to one another so as to form a rotor blade spar cap (Fig. 6; Col. 9, lines 52-57), and the spar cap elements connected to one another are removed from the spar cap mold, are .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel ‘721 (PGPub 2015/0224721) in view of Bendel ‘705.
Re Claim 1, Bendel ‘721 discloses a method of forming a rotor blade spar cap 6 for a rotor blade shell for a rotor blade of a wind energy installation, which rotor blade has a rotor blade longitudinal axis which extends from a rotor blade root to a rotor blade tip (Fig. 1), wherein at least two strip-shaped spar cap elements 7, 8 are arranged on at least one substantially flat spar cap forming surface of a spar cap mold 13 (Fig. 3), wherein the at least one spar cap forming surface extends along a longitudinal direction of the spar cap mold which corresponds to the longitudinal axis of the rotor blade, the spar cap elements which are arranged on the at least one spar cap forming surface are connected to one another so as to form a rotor blade spar cap (Fig. 3; para. 38), and the spar cap elements connected to one another are removed from the spar cap mold Bendel ‘705 teaches spar cap elements are introduced into the rotor blade shell, and are connected to the rotor blade shell (Fig. 6, 8-9; Col. 9, line 52-Col. 10, line 45). It would be obvious to one of ordinary skill in the art to perform this step, as taught by Bendel ‘705, in order to utilize the spar cap as it is intended and since this is a well-known and trivial step necessary to form the final rotor blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Ryan J. Walters/Primary Examiner, Art Unit 3726